department of the treasury internal_revenue_service washington d c date number release date cc pa apjp wta-n-119068-01 uil no memorandum for associate district_counsel from rocky mountain district cc sb den attn john a weeda curt g wilson assistant chief_counsel administrative provisions and judicial practice procedure and administration subject significant service_center advice this responds to your request for service_center advice in connection with a question posed by the taxpayer_advocate in colorado and the ogden service_center in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 whether the internal_revenue_service service is authorized to issue a refund of a portion of an overpayment in cases in which the taxpayer is suffering or is about to suffer a significant hardship yet the overpayment has already been credited to the taxpayer’s account to satisfy a prior outstanding tax_liability whether there is an exception to the general prohibition on reversing an offset if the service is not authorized to issue a refund of a portion of an overpayment because the overpayment has already been credited to the taxpayer’s account to satisfy a prior outstanding tax_liability conclusion in general the service is not authorized to reverse the offset of an overpayment that has been properly credited to an outstanding tax_liability of a taxpayer there is an exception to the general prohibition in cases in which the service has committed either a mathematical_or_clerical_error so long as the mistake can be corrected without prejudicing the taxpayer wta-n-119068-01 facts your memorandum presents the following scenario a taxpayer requested the service to refund an overpayment for the current tax_year even though the amount could have been offset against an outstanding tax_liability for a prior tax_year the taxpayer asked the service to approve this offset bypass refund request because the taxpayer was experiencing a significant hardship and needed the refund to alleviate this situation in the process of considering the offset bypass refund request the service failed to follow certain irm procedures as a result of this processing error the service offset the taxpayer’s refund prematurely had there been no processing error the offset would not have occurred and the taxpayer would have received the refund discussion whether the internal_revenue_service service is authorized to issue a refund of a portion of an overpayment in cases in which the taxpayer is suffering or is about to suffer a significant hardship yet the overpayment has already been credited to the taxpayer’s account to satisfy a prior outstanding tax_liability statutes and regulations sec_6402 of the code provides that in the case of an overpayment_of_tax the secretary may credit the overpayment against any outstanding federal tax_liability offset or refund the overpayment or any balance thereof to the taxpayer although sec_6402 of the code and the regulations thereunder address the service’s authority to offset against a taxpayer’s outstanding federal tax_liability the authority as to whether the service may reverse an offset once the transaction has been completed is discussed under the sec_7811 regulations sec_7811 authorizes the service to exercise its discretion in issuing a refund of an overpayment in cases when the taxpayer is in a condition of significant hardship this offset bypass refund is authorized even though the taxpayer owes unpaid taxes which the refund may be offset against however sec_301_7811-1 permits offset bypass refunds only where an overpayment exists sec_301_7811-1 of the regulations on procedure and administration provides that in the absence of an overpayment there is no authority under which the service may release sums which have been credited against the taxpayer's liability and deposited into the treasury of the united_states the service’s internal guidance also instructs on the general_rule prohibiting the service from reversing an offset to honor a hardship refund request see irm h which directs the service not to reverse an offset to honor an offset wta-n-119068-01 bypass refund hardship request see also irm which informs service centers that district or service_center taxpayer advocates cannot refund an amount owed to the irs if the refund has offset to the balance due district or service_center taxpayer advocates can provide a full refund prior to the 23c date of the return reflecting the overpayment whether there is an exception to the general prohibition on reversing an offset if the service is not authorized to issue a refund of a portion of an overpayment because the overpayment has already been credited to the taxpayer’s account to satisfy a prior outstanding tax_liability an exception to the general prohibition on reversing an offset is the judicially created doctrine known as clerical_error succinctly stated whenever an action occurs because of mistake of fact or bookkeeping error that mistake can be corrected so long as this does not prejudice the taxpayer see 311_fsupp_1184 s d n y at least one other court has come to the same result by deeming the mistaken action as not being what it purported to be clerical errors are by their nature not errors in judgment but merely inadvertencies which essentially permitted the correction to occur matter of 99_f3d_740 5th cir citing 74_f3d_1204 fed cir see also irm b which states in relevant part that the service may reverse an offset to c orrect irs initiated processing errors such as math errors data input errors or misapplied payments whether the clerical_error doctrine applies depends on the specific facts of the situation under the facts set out above the offset occurred because of a processing error during the handling of the taxpayer’s request for an offset bypass in this situation because the service is authorized to reverse an offset to correct a related processing error the service may reverse the offset and issue a refund to the taxpayer based on significant hardship please call if you have any further questions curt g wilson by pamela w fuller senior technician reviewer branch
